Citation Nr: 1428490	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.

2.  Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to June 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board has recharacterized the Veteran's service connection claim for sleep apnea more broadly to include any sleep disorder to include insomnia and sleep apnea.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Although insomnia and sleep apnea are distinct disabilities, in the August 2011 notice of disagreement the Veteran complained of his lack of sleep and in the March 2012 substantive appeal the Veteran described being prescribed sleeping pills.  Moreover, in the March 2012 substantive appeal, the Veteran stated he did not know what he had but thought he was an insomniac.  Thus, the symptoms of the each disability, as claimed by the Veteran, overlap to a sufficient degree.  

The issue of entitlement to service connection for excessive congestion of the throat and chest has been raised by the record, in June 1995, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  A September 1995 rating decision denied entitlement to service connection for insomnia, and the while Veteran submitted a timely notice of disagreement, he did not perfect an appeal thereafter, and did not submit new and material evidence during the appeal period.

2.  Evidence received since the final September 1995 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision, which denied of a claim of service connection for insomnia, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a sleep disorder, to include insomnia and sleep apnea, has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this decision, the Board reopens the claim for entitlement to service connection a sleep disorder, to include insomnia and sleep apnea, although the merits of the claim are addressed in the remand section.  Therefore, VA's duties to notify and assist, with respect to this specific issue, are rendered moot.

The Veteran originally submitted an application for entitlement for service connection for insomnia in June 1995.  In a September 1995 rating decision, the RO denied the claim, and adjudicated other claims.  The Veteran was notified of the determinations in October 1995.  The Veteran submitted a September 1996 timely notice of disagreement, both for this claim and other claims.  The RO issued an October 1996 statement of the case; and notified the Veteran of such later that same month.  However, the Veteran did not perfect an appeal thereafter, nor was new and material evidence received during the appeal period.  In fact, no new evidence was associated with the claims file during the appeal period and the next communication from the Veteran was not until April 2001.  Thus, the September 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In August 2010, the Veteran filed a claim for entitlement to service connection for sleep apnea.  The RO denied the claim on the merits in an August 2011 rating decision, and this rating decision forms the basis of the present appeal.  The denial of the claim was continued in a January 2012 statement of the case.  

The Board must determine whether new and material evidence has been received before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the September 1995 rating decision, the evidence of record included, service treatment records, July 1995 and August 1995 VA examination reports and a June 1995 application for benefits.

New evidence added to the record since the September 1995 rating decision, consists of VA treatment records, dated from August 2010 to February 2011, and additional statements from the Veteran.  Specifically, in the August 2011 notice of disagreement, the Veteran described complaints of lack of sleep, waking up tired, snoring and trouble breathing while sleeping, since his return from Saudi Arabia in 1991.   In the March 2012 substantive appeal, the Veteran stated he was issued a CPAP machine from VA in September 2007 and has been diagnosed with sleep apnea.  

The Board finds that this evidence is new, particularly the August 2011 and March 2012 statements, because they were not previously before VA decision makers.  The August 2011 and March 2012 statements are also material because the evidence indicates the existence of a current disability and links the Veteran's claimed condition to service.  The RO denied the claim, in the September 1995 rating decision, because insomnia was shown to be a temporary condition which resolved with treatment and no permanent residual disability was shown at the time of separation.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4), with respect to the claim, as the Veteran contends his sleep apnea onset during service.  Accordingly, the claim of entitlement to service connection a sleep disorder, to include insomnia and sleep apnea, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merit of the claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea, is granted.


REMAND

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has yet to be afforded a VA examination for the claim.

In the August 2011 notice of disagreement, the Veteran stated he has been given sleeping aids.  He also stated he has been complaining about his lack of sleep, waking up tired, breathing problems during sleep and loud snoring since he returned from Saudi Arabia in 1991.  A November 1994 service treatment record documents a complaint of only three to four hours of sleep per night and on a March 1995 examination report, the Veteran indicated frequent trouble sleeping.  Moreover, in the March 2012 substantive appeal, the Veteran stated prior to Desert Storm he did not snore loudly but after he got home he snored loudly and his wife was not happy with this development.  He further stated that his squad members, during Desert Storm, told him he snored like a bear.  He also stated that he cannot sleep without a continuous airway pressure (CPAP) machine.  However, VA treatment records do not indicate a diagnosis of sleep apnea or use of a CPAP machine.  Nevertheless, as the Veteran has stated that he has experienced symptoms associated with sleep apnea, and as there is at least an indication of a link between the claimed condition and his active service, the Board finds that a VA examination is warranted on remand.  See McLendon, 20 Vet. App. at 81.

Additionally, as described above, the Veteran stated he has received VA treatment for a sleep disorder.  Specifically, in the March 2012 substantive appeal, the Veteran stated he was prescribed a CPAP machine from the VA Hospital in Oakland, in September 2007.  The Veteran refers to the University Drive Division of the VA Pittsburgh Healthcare System, within the neighborhood of Oakland, located in Pittsburgh, Pennsylvania.  VA treatment records from Pittsburgh University Drive Campus, dated from August 2010 to February 2011 have been associated with the claims; however VA treatment records from September 2007 have not been obtained.  Thus, on remand all VA treatment records for the Veteran should be obtained, from the VA Pittsburgh Healthcare System, to include the University Drive Campus and any associated outpatient clinics, to include from September 2007, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, the Veteran stated, in the March 2011 VA joints examination report, that he was applying for state disability.  The claims file does not contain copies of any disability determinations from the State of Pennsylvania, or any corresponding medical or employment records.  Such records may be relevant to the Veteran's claim and should be obtain and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain all VA treatment records for the Veteran from VA Pittsburgh Healthcare System, to include the University Drive Campus and any associated outpatient clinics, to include from September 2007, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the State of Pennsylvania and request a copy of all determinations granting, denying or confirming an award of state disability benefits, as well as all medical and employment records relied upon in making the determination(s).  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disorder, to include insomnia and sleep apnea.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  If a sleep disorder is diagnosed, the examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that any diagnosed disorder had its onset in active service or is otherwise related to active service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


